UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21558 Pioneer Short Term Income Fund (Exact name of registrant as specified in charter) 60 State Street Boston, MA02109 (Address of principal executive offices) Terrence J Cullen 60 State Street Boston, MA02109 (Name and address of agent for service) Registrant's telephone number, including area code:(617) 742-7825 Date of fiscal year end:August 31 Date of reporting period:July 1, 2012 to June 30, 2013 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Pioneer Short Term Income Fund By (Signature and Title)/s/ John F. Cogan, Jr. John F. Cogan, Jr., President DateAugust 20, 2013 Pioneer Short Term Income Fund TheFundheld no securities during the period covered bythisreportin which there was asecurityholdervote. Accordingly, there arenoproxy votesto report. END NPX REPORT
